Citation Nr: 0336439	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder.



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on initial active duty for training from 
May 1998 to September 1998.  He also had later periods of 
active duty for training and inactive duty training.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 RO decision which denied 
service connection for a low back disorder.  The Board is 
remanding the case to the RO via the the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant had service in the Army National Guard of 
Arkansas, including periods of active duty for training and 
inactive duty training.  He claims he has a low back disorder 
as the result of injury during periods of training with the 
National Guard.  

Medical records show treatment for lumbar strain in April 
2000 during a monthly weekend drill with the National Guard, 
which was inactive duty training.  There was later treatment 
for low back symptoms.  In June 2002, during annual two-week 
active duty for training with the National Guard, the 
appellant was again treated for low back strain.

A VA examination in July 2002 concluded with a diagnosis of 
insufficient evidence of a low back injury.  

In denying the appellant's claim for service connection, the 
RO has essentially stated that there are no residuals of a 
low back injury, noting that the VA examination shows no 
diagnosis.

Recently, in June 2003, the appellant submitted a statement 
indicating that he was found unfit for deployment, as well as 
regular National Guard duty, as a result of a back disorder. 

Under the circumstances of this case, the Board believes the 
any additional Army National Guard records should be 
obtained, and another VA examination is waranted.

Accordingly, the case is remanded for the following:  

1.  The RO should contact the Army 
National Guard, or other appropriate 
state or federal agency, and obtain 
copies of the appellant's service 
personnel records, including those 
showing periods of active duty for 
training and inactive duty training.  The 
RO should similarly obtain copies of all 
additional service medical records 
concerning the appellant's service in the 
Army National Guard.

2.  The appellant should be asked to 
identify (names, addresses, dates) all 
sources of treatment for a low back 
disorder occurring before, during, and 
after his military service, and he should 
execute necessary records-release forms.  
The RO should then attempt to obtain 
copies of the related medical records 
which have not previously been obtained.

3.  Thereafter, the RO should have the 
appellant undergo a VA orthopedic 
examination to determine the current 
existence and etiology of a low back 
disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
The doctor should diagnose or rule out a 
current low back disorder.  If a current 
low back disorder is diagnosed, the 
doctor should provide a medical opinion, 
supported by adequate rationale, as to 
the approximate date of onset and 
etiology of such condition, including any 
relationship to the appellant's periods 
of active duty for training or inactive 
duty training in the Army National Guard.  

4.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claim for service 
connection for a low back disorder.  If 
the claim remains denied, the appellant 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


